                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

DARRELL CADLE, JR.,

                   Plaintiff,

v.                                      Civil Action No. 1:17CV218
                                             (Judge Keeley)

JIM RUBENSTEIN, MIKE COLEMAN,
MARVIN PLUMLEY, Warden, HCC,
official and individual capacity,
JEREMY SMITH, CO, Bailiff, official
and individual capacity

                   Defendants.

     ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 57],
 GRANTING DEFENDANTS’ MOTIONS TO DISMISS [DKT. NOS. 29, 47, 51],
AND DISMISSING PLAINTIFF’S SECOND AMENDED COMPLAINT [DKT. NO. 21]

     On December 18, 2017, pursuant to 42 U.S.C. § 1983, the pro se

plaintiff, Darrell Cadle, Jr. (“Cadle”), filed a civil rights

complaint     against    multiple   employees     of   the     West    Virginia

Department of Corrections (“WVDOC”) (Dkt. No. 1). Cadle’s claims

arise   out   of   an   alleged   incident   on   July   5,    2016,    at   the

Huttonsville Correctional Center (“HCC”). Id.                 As a matter of

right, on January 7, 2018, Cadle filed an amended complaint (Dkt.

No. 8). Pursuant to 28 U.S.C. § 636 and the local rules, the Court

referred the matter to United States Magistrate Judge Michael J.

Aloi for initial review.

     On April 18, 2018, Cadle moved for leave to file a second

amended complaint (Dkt. No. 19), which Magistrate Judge Aloi

granted on April 24, 2018 (Dkt. No. 20). According to the second

amended complaint (“Complaint”), Cadle fell down a stairway at HCC
CADLE V. RUBENSTEIN, ET AL.                                         1:17CV218

     ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 57],
 GRANTING DEFENDANTS’ MOTIONS TO DISMISS [DKT. NOS. 29, 47, 51],
AND DISMISSING PLAINTIFF’S SECOND AMENDED COMPLAINT [DKT. NO. 21]

while fully restrained by ankle shackles, a belly chain, and

handcuffs. As a result of the fall, Cadle contends he suffered

injuries to his wrist, arm, back, neck, shoulder, and hip. Id. at

5, 9. Cadle alleges that the defendants violated his Eighth

Amendment rights by acting with deliberate indifference and failing

to protect him from falling (Dkt. Nos. 21 at 7,9; 21-1 at 2-3, 6).

He further alleges that the defendants violated WVDOC policy by

failing to ensure that he was properly assisted when he descended

the stairs while fully restrained (Dkt. No. 21-1 at 6). For relief,

Cadle     seeks   compensatory   and    punitive   damages,    as    well   as

injunctive relief in the form of reprimands, sanctions, training,

and terminations. Id. at 9; Dkt. No. 19-2 at 6-7.

        On May 30, 2018, defendant Marvin Plumley (“Plumley”) moved to

dismiss    the    Complaint   under   Federal   Rule   of   Civil   Procedure

12(b)(6) for failure to state a claim on which relief can be

granted (Dkt. No. 29). Thereafter, on August 27, 2018, defendants

Jim Rubenstein (“Rubenstein”) and Mike Coleman (“Coleman”) joined

the motion (Dkt. No. 47). Then, on September 4, 2018, defendant

Jeremy Smith (“Smith”) moved to dismiss the Complaint for failure

to state a claim and because he is entitled to qualified immunity

(Dkt. No. 51). Despite his receipt of three Roseboro notices



                                       2
CADLE V. RUBENSTEIN, ET AL.                              1:17CV218

     ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 57],
 GRANTING DEFENDANTS’ MOTIONS TO DISMISS [DKT. NOS. 29, 47, 51],
AND DISMISSING PLAINTIFF’S SECOND AMENDED COMPLAINT [DKT. NO. 21]

advising him of his right to respond to the motions (Dkt. Nos. 35,

53, 56), Cadle failed to do so.

     Magistrate Judge Aloi’s Report and Recommendation (“R&R”),

entered on October 24, 2018, recommended that the Court grant the

defendants’ motions and dismiss the Complaint with prejudice (Dkt.

No. 57). Noting first that the Complaint alleged no personal

involvement on the part of Plumley, Rubenstein, or Coleman, the R&R

concluded that Cadle’s allegations failed to give rise to any claim

for supervisory liability against those defendants. Id. at 9-10.

     The R&R also concluded that Cadle had failed to allege facts

sufficient to state a claim that Smith was deliberately indifferent

to his safety when escorting him down the stairs. Specifically, the

R&R concluded that, at most, Cadle’s allegations stated a claim for

negligence, which is insufficient to state a cognizable claim under

§ 1983. Id. at 10-13.

     Finally, to the extent Cadle sought to bring a claim regarding

a violation of WVDOC policy, the R&R concluded that he had failed

to state a claim founded upon a violation of constitutional rights.

Id. at 13-14.

     The R&R informed the parties of their right to file written

objections, identifying those portions of the recommendation to

which objections are made, and the basis for such objections. Id.

                                  3
CADLE V. RUBENSTEIN, ET AL.                                                1:17CV218

     ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 57],
 GRANTING DEFENDANTS’ MOTIONS TO DISMISS [DKT. NOS. 29, 47, 51],
AND DISMISSING PLAINTIFF’S SECOND AMENDED COMPLAINT [DKT. NO. 21]

at 15. It further warned that failure to do so could result in

waiver of the right to appeal. Id. To date, no party has filed any

objections to the R&R.

       When reviewing a magistrate judge’s R&R, the Court must review

de novo only those portions of the R&R to which an objection has

been timely made. 28 U.S.C. § 636(b)(1)(C). On the other hand, “the

Court may adopt, without explanation, any of the magistrate judge’s

recommendations         to   which     the     prisoner      does    not     object.”

Dellacirprete      v.     Gutierrez,     479    F.    Supp.    2d.    600,     603-04

(N.D.W. Va. 2007)(citing Camby v. Davis, 718 F.2d 198, 199 (4th

Cir.    2005)).        Courts   will    uphold       those    portions       of    the

recommendation to which no objection has been made unless they are

“clearly erroneous.” See Diamond v. Colonial Life & Accident Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005).

       Because    no    party   has    objected,     the     Court   is    under    no

obligation to conduct a de novo review. Dellacirprete, 479 F. Supp.

at 603-04. Upon review of the R&R and the record for clear error,

the Court:

       1.    ADOPTS the R&R (Dkt. No. 57);

       2.    GRANTS Plumley’s motion to dismiss (Dkt. No. 29);

       3.    GRANTS Coleman and Rubenstein’s motion to dismiss (Dkt.

             No. 47);

                                         4
CADLE V. RUBENSTEIN, ET AL.                                1:17CV218

     ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 57],
 GRANTING DEFENDANTS’ MOTIONS TO DISMISS [DKT. NOS. 29, 47, 51],
AND DISMISSING PLAINTIFF’S SECOND AMENDED COMPLAINT [DKT. NO. 21]

     4.   GRANTS Smith’s motion to dismiss (Dkt. No. 51); and

     5.   DISMISSES Cadle’s second amended complaint WITH PREJUDICE

          for failure to state a claim upon which relief can be

          granted (Dkt. No. 21).

     It is so ORDERED.

     The Court DIRECTS the Clerk of Court to transmit copies of

this Order to counsel of record and the pro se plaintiff, certified

mail and return receipt requested, to enter a separate judgment

order, and to remove this case from the Court’s active docket.

DATED: November 20, 2018


                                       /s/ Irene M. Keeley
                                       IRENE M. KEELEY
                                       UNITED STATES DISTRICT JUDGE




                                   5
